Exhibit 12.2 PUGET SOUND ENERGY STATEMENT SETTING FORTH COMPUTATIONS OF RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) 12 Months Ended March 31, Years Ended December 31, Earnings Available For Fixed Charges: Pre-tax income: Income from continuing operations before income taxes $ AFUDC - equity ) AFUDC - debt ) Total $ Fixed charges: Interest expense $ Other interest Portion of rentals representative of the interest factor Total $ Earnings available for combined fixed charges $ Ratio of Earnings to Fixed Charges x x x x x x
